RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5021-17T2

D.S.,

          Plaintiff-Appellant,

v.

J.S.,

     Defendant-Respondent.
________________________

                   Submitted January 6, 2020 – Decided January 14, 2021

                   Before Judges Ostrer, Vernoia and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Sussex County,
                   Docket No. FV-19-0219-18.

                   John V. McDermott, Jr., attorney for appellant.

                   Laemers Murphy & Neggia, LLC, attorneys for
                   respondent (Peter J. Laemers, of counsel and on the
                   brief; Mariann C. Murphy and Doreen J. Neggia, on the
                   brief).

          The opinion of the court was delivered by

OSTRER, J.A.D.
      Plaintiff D.S. (Doris), appeals from the trial court's order dismissing her

domestic violence complaint against her husband J.S. (John), and denying her a

final restraining order under the Prevention of Domestic Violence Act (PDVA),

N.J.S.A. 2C:25-17 to -35.1 Doris principally contends the court mistakenly

barred crucial evidence, undervalued other evidence, and erred when it

concluded that, as a matter of law, John did not commit a predicate act of assault,

N.J.S.A. 2C:25-19; N.J.S.A. 2C:12-1. She contends the court's legal conclusion

was at odds with its own factual finding that, during a tussle over a cellphone,

John grabbed Doris by her hair and pushed her head against the steering wheel

of the car she was driving. We are constrained to remand, as we are convinced

the court overlooked evidence of her injuries, and failed to explain its conclusion

that John did not assault Doris, or, if he did, Doris did not need the protection

of a final restraining order (FRO).

                                        I.

      The alleged assault occurred while Doris and John were on their way home

from a pre-Thanksgiving Day gathering with friends. Married less than a year,

and parents of a three-week-old daughter, they had been having marital



1
  We use initials and pseudonyms to protect the privacy of the alleged victim of
domestic violence. R. 1:38-3(d)(10).
                                                                           A-5021-17T2
                                        2
difficulties. Each blamed the other for the discord. Doris was driving and had

just turned onto the parties' street. The two were arguing and John started

recording Doris with his cellphone. What happened next was a major point of

dispute in the trial.

      The court heard three versions. According to Doris, John was intoxicated

from drinking a bottle of bourbon at the party. After she slapped John's phone

out of his hand, he grabbed Doris by the neck, pulled her toward him, so her

body was across the center console, and her head was in his lap in the front

passenger seat. She said he put the car in park from the passenger seat, and

strangled her to the point she felt her neck crack, her vision became "snowy,"

and she gasped for air. He then exited and walked around the car to Doris. He

pulled her out by her hair and dragged her along the road. He threatened to kill

her. They were "rolling around, like two children would roll down like a grass

hill." He bashed the right side of her head on the pavement while the right side

of her body leaned against the lip of the roadway. John then returned to the car,

and backed it up so close she thought he was going to run over her. He then got

out, grabbed her by the hair again, and led her stumbling to the car. He threw

her into the back seat. Before he could drive off, she escaped. She ran to a

nearby public works building.


                                                                         A-5021-17T2
                                       3
      She called John's father F.S. (Fred), who, with his wife, had been

babysitting the parties' daughter. She told him that John just tried to kill her.

He came to pick her up. Doris contended that on the way to her in-laws, she

overheard John call Fred on the Bluetooth and say, "Dad bring [Doris] home.

I'm going to kill her. I'm going to lose my job." John was a sergeant in the local

police department. Fred ignored the request and took Doris to his own house.

Doris said that when she arrived, she collapsed on the living room floor,

convulsing and hyperventilating. She went to the bathroom, to wash her scraped

hands, tidy her hair, and "wipe[] off some of the makeup from crying." After

hearing John arrive, she then took refuge in a bedroom alone.

      John told a different story. He said he had only three drinks during a six-

hour period. Once he started recording the argument, Doris threw the car in

park, and then grabbed his phone from his hand, and hit him with it. He reached

across the center console and grabbed his phone back from her hands. He denied

scratching or hitting her, although when he was confronted with a prior

statement, which he did not recall making, he acknowledged that he may have

scratched her as he retrieved his phone.2 Doris then left the car. John sat in the



2
  Doris testified that John scratched her as he reached into her shirt to grab her
cellphone, which she tucked in her bra.
                                                                          A-5021-17T2
                                        4
car for a few moments, then stepped over the console into the driver's seat and

drove home, which was a short distance away. Fred called John, not the other

way around, to tell him that Doris was at his house, and she accused him of

assault. John went to his father's house, distraught that her false accusation

would interfere with his access to his daughter.

      There was yet a third version of what happened in the car that night. It

was one John's fellow sergeant reported he heard from John himself. Once John

arrived at the deck of his parents' house, John hurled and broke the plastic deck

furniture and made a commotion. John testified he was upset because his father

told him that Doris was threatening to take their daughter.

      Shortly afterward, the local police chief and the sergeant arrived. Fred

had called the chief on his personal phone to ask him to come talk to his son.

The sergeant was dispatched after someone called 911 with a report that

someone had fallen off a deck, and there were "possible gunshots" heard. The

sergeant overheard John cursing and crying, and saw the plastic debris. Dressed

in plain clothes, the chief approached John on the deck and put his hand on his

shoulder, in an effort to encourage him to calm down. John quickly turned and

pushed the chief, knocking him to the ground. The sergeant then handcuffed




                                                                         A-5021-17T2
                                       5
John and took him into the house. John said his chief had not announced his

presence, and John did not know who was grabbing his arm.

      John was placed in a bedroom, accompanied by a patrolman. Once John

calmed down, the chief told the sergeant to remove the handcuffs. Despite

orders to remain in the bedroom, John pushed the patrolman in an effort to exit.

The patrolman tackled John and subdued him.

      According to the sergeant's written report and his trial testimony, John

appeared intoxicated at his father's house. John told the sergeant what happened

in the car earlier that night.   The sergeant reported that once John began

recording his argument with Doris, she slapped his hand repeatedly, grabbed his

phone, and hit him twice on the arm. The sergeant wrote, "[W]hile attempting

to get his phone back and get [Doris] off of him he grabbed [Doris] by her hair

and pushed her head against the steering wheel of the vehicle." The sergeant

wrote that John displayed no observable signs of injury.

      However, both parties refuted the version the sergeant attributed to John.

John said his fellow sergeant misunderstood him; he was simply repeating what

Doris had said, according to Fred. Doris also denied that John grabbed her head

and pushed it against the steering wheel.




                                                                        A-5021-17T2
                                       6
      The sergeant and chief both testified that Doris's demeanor and physical

appearance in the aftermath of the incident did not reflect she was a victim of

the violent assault she described. They inspected her hair and found no debris

or signs of injury on her scalp. The chief observed some redness on her chest

and a barely visible scratch on her neck. The chief told Doris to report to police

headquarters if marks became more prominent, as they sometimes do with time,

so the police could document them. Officers then checked on Doris, who had

gone to the marital home to retrieve clothing and other items for her and the

baby. When the sergeant arrived and saw Doris, he noted more distinct scratch

marks on her neck and upper chest. He advised her to come to the police station,

so her injuries could be documented. An assistant prosecutor, advised of the

situation, directed that John be charged with simple assault. He was arrested

shortly afterwards.

      The next day, caseworkers from the Division of Child Protection and

Permanency (DCPP) visited Doris at her parents' home, where she relocated

with the baby. The caseworker's discussion prompted her to file a domestic

violence complaint and seek a temporary restraining order (TRO), which she

obtained that afternoon. Doris later filed two amendments of her complaint.




                                                                          A-5021-17T2
                                        7
      Doris alleged three other instances of domestic violence in the weeks

preceding the assault. John called Doris derogatory names; he allegedly

threatened to strangle her; and he pushed his foot into Doris's lower stomach

where she recently had a C-section, to block Doris from taking their child out of

his hands. She also claimed that John harassed her by sending her multiple texts

the morning after the incident, before she obtained the TRO. John admitted

calling Doris one name, but not the others. He denied threatening to strangle

her. And he said he only raised his foot to block Doris; she walked into it, and

then falsely accused him of kicking her. He admitted sending the texts, but

denied they were harassing.

                                       II.

      The trial judge found the chief and sergeant were credible. John was

partly credible; and Doris was not credible. In rejecting Doris's version of

events, the court relied on circumstantial evidence that belied Doris's claims, as

well as numerous inconsistent statements.

      As depicted in videos and photographs taken as she entered and left Fred's

house and at the police station, Doris's clothing — her white pants, soft suede

jacket, and soft leather boots — showed no signs that she was dragged along a

rough roadway, or that she rolled around on the ground. She walked and turned


                                                                          A-5021-17T2
                                        8
her head normally during the minutes and hours after the allegedly vicious

attack. Although the chief noticed some redness on Doris's upper chest and a

barely visible scratch mark that later became more prominent, the police found

no petechiae or redness in her head; there was no debris in her hair; and her

breathing, speaking and demeanor appeared normal. The court also concluded

that the attack Doris described and her flight to the public building, which John

said was 900 feet away, would have taken more time than the three minutes

between when John's cellphone ceased recording, and Doris called Fred.

      The court also found that Doris's allegation was unsupported by "the

medical evidence which found no objective signs of injury." We address that

last finding in depth below.

      The court also cited Doris's inconsistent statements. Video of Doris's

jacket immediately after the incident belied her testimony that a belt loop of her

jacket, which she brought to court, was torn in the altercation. The chief's and

the sergeant's testimony, and her own initials on the victim's rights notification

form, belied her claim that the chief and sergeant failed to explain her right to

seek a restraining order under the PDVA. In her written statement the night of

the incident, she claimed John dragged her fifty to seventy-five feet from and




                                                                          A-5021-17T2
                                        9
then back to the car, yet at trial, she said it may have been only ten to fifteen

feet.

        The court found that John was partly credible. The court rejected John's

claim he was not intoxicated. His conduct at his father's house demonstrated

otherwise.     The court also found incredible his claim that the sergeant

misunderstood his statement, and that he was merely repeating what his father

reported to him when he referred to grabbing Doris by her hair and pushing her

head into the steering wheel. The court found that the sergeant accurately

reported that John admitted doing just that. The court found that the chief and

sergeant were credible as to other matters, as well.

        However, in other respects, the court credited John's version of events that

night. The court rejected Doris's argument that John's "out of control conduct"

at his father's house reflected his guilt of the assault she alleged. Rat her, it

reflected his "propensity to drink too much or behave in an out of control manner

when intoxicated and upset." The court also credited John's statement that he

was recording Doris to protect himself against a potential false claim of

impropriety or domestic violence. The court found that certain texts between

the parties justified John's concern, including a text that John sent to Doris

stating that she had begged him to hit her and that was "crazy."


                                                                            A-5021-17T2
                                        10
      The court also credited John's version of the prior incident in which Doris

came in contact with his foot while attempting to take the baby from his arms.

While acknowledging his mother's potential bias, the court noted that L.S.

(John's mother) corroborated John's account. 3

      The court found that Doris's redness and scratches were not caused by the

"violent struggle and choking event" she described. Based on its credibility

findings, the court rejected Doris's claim that John committed the predicate act

of a terroristic threat to kill, during the incident in and near the car. The court

also concluded there was no prior or subsequent act of domestic violence. As

noted, the court rejected Doris's claim that John purposely kicked her in the

stomach. The court also found that his prior and subsequent communications,

including some coarse language and threats to end their relationship, did not

constitute harassment or terroristic threats.

      Turning to its ultimate legal conclusions, the court held, "taking as true

defendant's admission" that he grabbed Doris by the hair and pushed her head

against the steering wheel, defendant's admitted acts did not constitute a



3
  The court did not mention another reason for rejecting Doris's claim. In her
testimony in support of the TRO, the judge asked if there had been any "prior
domestic violence," and she said "never," adding that the assault in and near the
car was "very unexpected."
                                                                           A-5021-17T2
                                        11
predicate offense of assault. The court added that even if John committed an

assault, Doris did not need an FRO for protection.

      This appeal followed.     Doris presents the following points for our

consideration:

            POINT I:

            THE TRIAL COURT COMMITTED CRITICAL
            FACTUAL AND LEGAL ERRORS REGARDING
            THE     ASSAULT THAT   PRODUCED     AN
            INCORRECT AND UNJUST RESULT THAT
            COMPELS REVERSAL BY THIS COURT. (Raised
            Below).

                  A.     Bodily Injury. (Raised Below).

                  B.     Adverse Inferences. (Raised Below).

                  C.     Admissions Against Interest.     (Raised
                         Below).

            POINT II:

            THE COURT BELOW ABUSED ITS DISCRETION
            AND CAUSED AN UNJUST RESULT BY
            ADMITTING       THE  SECURITY     CAMERA
            VIDEOTAPE       INTO  EVIDENCE      AFTER
            DEFENDANT CAUSED PORTIONS OF IT
            BENEFICIAL TO THE PLAINTIFF TO DISAPPEAR.
            (Raised Below).

            POINT III:

            THE    OVERWHELMING     NUMBER    OF
            EVIDENTIARY ERRORS BELOW CONSTITUTED

                                                                     A-5021-17T2
                                     12
A   CLEAR    ABUSE     OF   DI[S]CRETION,
INDIVIDUALLY AND COLLECTIVELY, THAT
RESULTED IN A MANIFEST DENIAL OF JUSTICE
TO THE PLAINTIFF THAT COMPELS REVERSAL
AND REMAND. (Raised Below).

    A.      Admission of videotape from [Fred's]
            security camera. (Raised Below).

    B.      Unemployment Fraud. (Raised Below).

    C.      Report to D.C.P.P. (Raised Below).

    D.      [Doris's] Diary. (Raised Below).

    E.      Reports of Chief [of Police].      (Raised
            Below).

    F.      Unreliable Evidence of Time Related to the
            Assault was used by the Trial Court to
            Discredit Plaintiff and Conclude Her
            Testimony was not Credible and the
            Assault could not have Occurred. (Not
            raised below).

POINT IV:

THE TRIAL JUDGE'S CONCLUSIONS WERE SO
FAR WIDE OF THE MARK THEY REQUIRE
REASSESSMENT BY THIS COURT BECAUSE HE
IGNORED       DEFENDANT'S          HIGHLY
INTOXICATED      CONDITION,       VIOLENT
DESTRUCTION     OF      FURNITURE,    AND
ASSAULTIVE   BEHAVIOR       AGAINST   TWO
FELLOW     POLICE      OFFICERS,    WHILE
DEFENDANT CONTINUED HIS ATTEMPTS TO
ASSAULT HIS WIFE. (Raised Below).


                                                         A-5021-17T2
                         13
            POINT V:

            THE POLICE OFFICERS WHO INVESTIGATED
            THIS DOMESTIC VIOLENCE WERE LONG TIME
            FRIENDS AND COLLEAGUES OF DEFENDANT
            AND   THEIR   PARTISAN    ACTIONS      AND
            OMISSIONS WERE FLAGRANTLY OVERLOOKED
            BY THE TRIAL JUDGE WHOSE FACTUAL
            DETERMINATIONS WENT SO FAR AWRY
            BECAUSE OF THIS THAT HIS SERIOUSLY
            FLAWED       CONCLUSIONS           REQUIRE
            RECONSIDERATION, REVERSAL AND REMAND
            TO CORRECT THIS INJUSTICE. (Raised Below).

            POINT VI:

            THERE WAS NO CREDIBLE EVIDENCE BELOW
            WHICH THE TRIAL COURT COULD FACTUALLY
            AND LEGALLY RELY UPON TO CONCLUDE
            DEFENDANT DID NOT MAKE TERRORISTIC
            THREATS TO HIS WIFE AND THIS COURT MUST
            CORRECT          THOSE         ERRONEOUS
            DETERMINATIONS THAT DENIED JUSTICE TO
            THE PLAINTIFF. (Raised Below).

                                       III.

      We generally defer to the Family Part's fact-finding in a domestic violence

case, because of the court's expertise and training, J.D. v. M.D.F., 207 N.J. 458,

482 (2011); and because of the court's feel of the case, and its opportunity to

assess the demeanor of live witnesses, see Cesare v. Cesare, 154 N.J. 394, 412

(1998). In general, a trial court's "findings . . . are binding on appeal when

supported by adequate, substantial, credible evidence." Id. at 411-12. Yet, an

                                                                          A-5021-17T2
                                       14
appellate court may disturb a trial court's fact-findings that rest on an "obvious

overlooking or under-evaluation of crucial evidence." State v. Johnson, 42 N.J.

146, 161-63 (1964). That is true here, because the court mischaracterized

significant medical evidence of Doris's injuries.

      We also owe no deference to the trial judge's "interpretation of the law

and the legal consequences that flow from established facts." Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). When John pulled

Doris by the hair and pushed her head into the steering wheel, he committed an

assault, see N.J.S.A. 2C:12-1(a), unless he was justified by self-defense, see

N.J.S.A. 2C:3-4, or protection of property, see N.J.S.A. 2C:3-6(c). Although

the trial court found no assault, it did not address the elements of either

affirmative defense. The court also held an FRO was unneeded even if there

were an assault, but failed to address the factors essential to that finding. See

Silver v. Silver, 387 N.J. Super. 112, 127 (App. Div. 2006) (discussing the

factors). We are constrained to remand when a trial court does not "state clearly

its factual findings and correlate them with the relevant legal conclusions."

Curtis v. Finneran, 83 N.J. 563, 570 (1980); see also Elrom v. Elrom, 439 N.J.

Super. 424, 443 (App. Div. 2015).




                                                                          A-5021-17T2
                                       15
                                        A.

      We turn first to the trial court's "overlooking or under-evaluation of

crucial evidence." A critical element in the court's reasoning was its finding that

Doris displayed only minor injuries. Immediately after the alleged assault, Doris

displayed only redness and a barely visible scratch. The court questioned "how

plaintiff's neck became so scratched as depicted" in photographs in evidence,

"as the police did not notice anything other than general redness and," as the

sergeant reported, "'a barely visible scratch on plaintiff's neck when plaintiff

was at [Fred's] house.'"

      The court also relied on its understanding of the medical evidence

presented at trial. The court stated it could not "reconcile the lack . . . of any

objective and substantiated medical proof of injury with the violence that

plaintiff was alleged . . . to have been subjected to during the . . . struggle." In

addition to relying on the chief's and sergeant's testimony that they observed few

signs of injury shortly after the incident, the court heard from a physician's

assistant (PA) who examined Doris at a nearby hospital thirty-six hours after the

alleged assault. Doris testified that she sought medical attention because she

continued to experience pain and headaches.




                                                                            A-5021-17T2
                                        16
      The court found that the PA was credible, and that Doris's allegations were

at odds with "the medical evidence which found no objective signs of injury."

The court stated, "It is not believable that the scratches on plaintiff's neck were

anything more than superficial insofar as there were no signs of them only two

days later at the hospital. It was further confirmed by the credible testimony of

. . . the Physician's Assistant." The court reviewed the PA's negative findings.

There were no signs of petechiae, which sometimes results from strangulation,

although the PA said that petechiae would not follow blockage of the carotid

artery. The PA observed no hematoma, which might result from being dragged

by one's hair. There was no misalignment of the neck. And the CAT scan was

negative.   According to the PA, it did not disclose "acute post-traumatic

changes."

      However, the court significantly mischaracterized the PA's testimony in

finding that there was no other "objective and substantiated medical proof of

injury." The court erred in stating that the PA "testified that there [were] no . . .

abrasions." The PA actually testified that Doris had abrasions, as well as redness

on her neck. More significantly, the PA testified that Doris had swelling on her

head, and other parts of her body. The PA testified,

             But in the back of her head, the parieto-occipital area,
             she had swelling and pain to palpation, but no open

                                                                             A-5021-17T2
                                        17
            skin. And on the same side of her trunk, same thing,
            she had swelling and pain to palpation. She had
            abrasions and [e]rythema and swelling, which is
            redness on the front of her neck. And tenderness
            throughout her neck. [4]

      Based on her objective findings, as well as Doris's subjective complaints,

the PA stated that Doris had a "contusion, closed-head injury, cervical strain,

abrasions" and she suffered an "assault by manual strangulation" and "strain of

thoracic region." The court may have discounted that diagnosis, because the

court questioned Doris's veracity in describing her subjective symptoms and the

events that caused them. But, the court also overlooked the objective findings

that did not depend on Doris's veracity.

      We conclude that the court "overlooked or under-evaluated" the

testimony, by finding that there was no objective medical evidence of injury.

We also conclude that the PA's evidence was "crucial," because the court

expressly relied on the medical evidence, as the court understood it.

      We recognize that the trial court weighed heavily Doris's inconsistent

statements, her post-incident demeanor, the state of her clothing, and the

timeline of events that the court deemed inconsistent with the attack Doris


4
   We acknowledge that tenderness and expressions of pain are subjective
manifestations of injury. We focus here on objective indicators the court
overlooked, such as swelling, abrasions and erythema.
                                                                        A-5021-17T2
                                      18
described. We may not weigh those facts anew, or second guess the court's

determination that those facts undermined her credibility. See Johnson, 42 N.J.

at 161.

      Nonetheless, had the court noted the objective medical evidence the PA

presented of swelling at the bottom of the head, on the front of the neck, and on

the right side of the body, along with redness and abrasions of the neck, the court

may have been persuaded that the altercation was more serious than John

admitted to the sergeant, even if it did not rise to the level Doris described. And,

a revised finding about the nature of the physical interaction may have affected

the court's finding that John's out-of-control behavior at his father's house

reflected only intoxication and impulsivity, and not a consciousness of guilt. A

revised finding regarding Doris's injury may also have affected the court's

determination that Doris did not need an FRO for protection. For that reason,

we conclude the court's error was clearly capable of producing an unjust result.

See R. 2:10-2. Therefore, we are constrained to vacate the trial court's judgment.

                                        B.

      We also consider the court's legal conclusion that John's admitted conduct

did not constitute an assault; and even if it did, that an FRO was unneeded.




                                                                            A-5021-17T2
                                        19
      In deciding whether to grant a final restraining order, a trial court must

engage in a two-step inquiry. Silver, 387 N.J. Super. at 125. The court must

first determine whether the plaintiff proved, "by a preponderance of the credible

evidence," that the defendant committed a predicate act listed in the PDVA.

Ibid. One such predicate act is assault. N.J.S.A. 2C:25-19(a)(2). If the court

finds that the defendant committed a predicate act, the court must decide

whether to issue a restraining order. Silver, 387 N.J. Super. at 127. The court

will issue a restraining order if one is necessary to protect a victim from further

abuse. Ibid.

      The court's legal conclusions regarding the two prongs lacked adequate

reasoning, and in the case of the first prong, may have rested on a mistake of

law. Absent legal justification, there should be no debate that the purposeful act

of grabbing a person by the hair and pushing the person's head into a steering

wheel constitutes an assault. The two acts doubtlessly cause "physical pain"

and, therefore, "bodily injury." See N.J.S.A. 2C:12-1(a)(1) (defining simple

assault to include purposefully causing "bodily injury to another"); and N.J.S.A.

2C:11-1(a) (stating "'bodily injury' means physical pain"). Along with proof of

purposeful conduct and causation, that is all the law requires. See Capell v.

Capell, 358 N.J. Super. 107, 111 (App. Div. 2003) (holding that evidence that a


                                                                           A-5021-17T2
                                       20
husband shoved his wife into the bathroom counter during an argument was

sufficient to establish simple assault).

      In concluding that John did not commit assault, the court evidently relied

on three considerations: the parties' "pushing and slapping" was "mutual"; John

wanted Doris "off of him"; and John wanted his phone back. The court stated:

            Under these circumstances, which this [c]ourt finds to
            be a mutual engagement of pushing and slapping over
            control of defendant's cell phone, the [c]ourt does not
            find that defendant's acknowledged action of grabbing
            plaintiff by her hair and pushing her head against the
            steering wheel in an effort to get his phone back and get
            plaintiff off of him constitutes assault.

      After John provoked Doris by recording, and Doris provoked John by

grabbing his phone, the court suggests the two entered a fight by mutual consent,

by finding a "mutual engagement of pushing and slapping." However, a "fight

or scuffle entered into by mutual consent" is still assault, although it is graded

as a petty disorderly persons offense. N.J.S.A. 2C:12-1(a).

      Alternatively, the court suggested that John acted in self-defense, to "get

plaintiff off of him," and acted in defense of his property, to "get his phone

back." However, the court made no express finding that John "reasonably

believe[d]" that the amount of force he used was "immediately necessary for the

purpose of protecting himself against the use of unlawful force" by his wife. See


                                                                          A-5021-17T2
                                           21
N.J.S.A. 2C:3-4(a). John thus must have believed he needed to grab his wife's

hair and push her head into a steering wheel to protect himself. In his intoxicated

state, he may well have done so.

      But that is not enough. He was obliged to prove that such a belief was

reasonable, notwithstanding that he evidently could have protected himself by

just leaving the car. See State v. Kelly, 97 N.J. 178, 198-99 (1984) (stating that

a person must have both a subjectively honest belief, and an objectively

reasonable belief, that the use of force was necessary). Absent essential trial

court findings, we shall not conclude that John's assault was justified by self-

defense.

      For the same reasons, we do not conclude his assault was justified by his

desire to protect his personal property, his cellphone. See N.J.S.A. 2C:3-6(c).

To establish that affirmative defense, the court was required to find that John

"reasonably believe[d]" that the force used was necessary to prevent what John

"reasonably believe[d]" was his wife's attempt to "commit theft, criminal

mischief or other criminal interference with [his] personal property." Ibid. Even

if John could prove that he reasonably believed he needed to grab her hair and

shove her face into the steering wheel to enable him to retrieve his phone, it is




                                                                           A-5021-17T2
                                       22
doubtful he honestly and reasonably believed Doris's temporary seizure of his

phone constituted a crime.

      In the alternative, the court found that even if Doris proved a predicate

act, she failed to prove she needed an FRO.

            Even if the [c]ourt were to conclude that defendant's
            action of grabbing plaintiff by her hair and pushing her
            head against the steering wheel in the process of getting
            plaintiff off of him constitutes assault and recognizing
            that even one incident of assault can support the
            issuance of a final restraining order, under the facts of
            this case and noting the absence of any substantiated
            prior history of domestic violence, this [c]ourt would
            not find assault or that prong two of Silver would have
            been satisfied by defendant's admission . . . .

The court cited R.G. v. R.G., 449 N.J. Super. 208 (App. Div. 2017) for the

proposition that "a physical confrontation alone does not require the issuance of

an FRO."

      The court's analysis of the second prong of the Silver analysis fell short.

Although the PDVA does not "automatically mandate[]" an FRO upon finding

a predicate act, Kamen v. Egan, 322 N.J. Super. 222, 227 (App. Div. 1999), the

second prong determination is "most often perfunctory and self-evident," Silver,

387 N.J. Super. at 127. "[T]he guiding standard is whether a restraining order

is necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25 -

29(a)(1) to -29a(6), to protect the victim from an immediate danger or to prevent

                                                                         A-5021-17T2
                                      23
further abuse."    Ibid.   The six factors include: (1) the previous history of

domestic violence between the parties; (2) "[t]he existence of immediate danger

to person or property;" (3) the financial circumstances of the parties; (4) "[t]he

best interests of the victim"; (5) the protection of the victim's safety in relation

to custody and parenting time; and (6) the existence of a restraining order in a

different jurisdiction. N.J.S.A. 2C:25-29(a)(1) to (6). The list is not exclusive,

N.T.B. v. D.D.B., 442 N.J. Super. 205, 223 (App. Div. 2015), and the court may

consider other relevant factors, N.J.S.A. 2C:25-29(a) (stating the court "shall

. . . not be limited" to the listed factors).

      Here, the court considered only the absence of a previous history of

domestic violence. The court did not address other factors, including John's

propensity to drink and act out-of-control, as demonstrated by his actions against

not only his wife, but his fellow police officers. We owe no deference to the

court's second prong conclusion, as it lacked an evaluation of the relevant

factors, and a statement of the court's reasoning. R. 1:7-4.

      In sum, we are constrained to vacate the trial court's judgment because it

rested on an "overlooking or under-evaluation of crucial evidence"; the finding

that defendant did not commit a predicate act of assault lacked legal reasoning




                                                                            A-5021-17T2
                                          24
and may have been based on a mistake of law; and the court's determination that

Doris did not need an FRO's protection also lacked adequate reasons.

                                            C.

      Doris's claims of evidentiary error warrant only brief comment. We will

defer to the court's evidentiary decisions unless the court palpably abused its

discretion, that is, its ruling was so misguided as to deny justice. See Grewal v.

Greda, 463 N.J. Super. 489, 503 (App. Div. 2020). We discern no such abuse

of discretion here.

      Regarding the decision to admit into evidence video-recordings from

Fred's home, the court reasonably credited Fred's testimony that he produced the

only recordings that still existed. Also, the court's decision to allow defense

counsel to cross-examine Doris about her obligation to repay wrongfully

received unemployment benefits was of no consequence, because the court

expressly disregarded the testimony in its decision.

      The court also did not err in barring Doris's counsel from questioning the

chief about his communications with DCPP, and denying her demand that he be

provided a copy of the chief's reports, which he brought with him to trial. In

both cases, Doris's counsel could have taken steps to secure those documents in

advance of trial, but did not. Doris's counsel could have filed an appropriate


                                                                          A-5021-17T2
                                       25
motion before trial under N.J.S.A. 9:6-8.10a(a), upon notice to the Division, that

he sought disclosure of communications that are generally confidential.

Likewise, counsel could have served a subpoena on the chief for his reports.

Although discovery is limited in the usual summary trial of a domestic violence

complaint, the trial in this case occurred months after the complaint; it continued

over a three-month period; and the court allowed both sides to engage in limited

pre-trial discovery. See Crespo v. Crespo, 408 N.J. Super. 25, 44-45 (App. Div.

2009) (recognizing a trial court's discretionary authority to permit "limited

discovery . . . to prevent an injustice" in a domestic violence case).

      The court also did not abuse its discretion in barring Doris from

introducing into evidence her personal diary, to establish discord in the

marriage. The court reasonably questioned its relevance and its trustworthiness.

      To the extent not addressed, Doris's remaining points lack sufficient merit

to warrant discussion. R. 2:11-3(e)(1)(E).

      Finally, because the judge who decided this matter in the first instance

made credibility determinations, we are constrained to direct that the remand be

assigned to a different judge. See R.L. v. Voytac, 199 N.J. 285, 306 (2009).

Judgment vacated and remanded. The TRO is reinstated. We do not retain

jurisdiction.


                                                                           A-5021-17T2
                                       26